UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6495



DAVID L. BURGESS, II,

                                              Petitioner - Appellant,

          versus


MICHAEL MOORE, Director; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Dennis W. Shedd, District Judge.
(CA-99-99-4-19)


Submitted:   August 18, 2000             Decided:   September 12, 2000


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David L. Burgess, II, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, William Edgar Salter, III, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).    We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.    See Burgess v. Moore, No. CA-99-99-4-19 (D.S.C. Mar.

27, 2000).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2